  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 1 of 14



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

KAYDEE INTERNATIONAL CORP
D/B/A GOLFCREST TRUE VALUE
HARDWARE,

PLAINTIFF

vs.                                                CIVIL ACTION NO. 4:19-cv-3687
                                                   JUDGE_________________________

SENTRY INSURANCE A MUTUAL
COMPANY,

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COMES NOW, KAYDEE INTERNATIONAL CORP d/b/a GOLFCREST

TRUE VALUE HARDWARE (hereinafter, referred to as Plaintiff), and files this, its

Original Complaint, and for causes of action against SENTRY INSURANCE A

MUTUAL COMPANY (hereinafter, referred to as “Defendant” or “SENTRY

INSURANCE”), would show unto the Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.     Plaintiff KAYDEE INTERNATIONAL CORP owns the property

located at 5206 Telephone Road, Houston, Texas, 77087 that is the subject of this lawsuit

and is situated in Harris County, Texas. KAYDEE INTERNATIONAL CORP is a

domestic corporation with its principal place of business located at 5206 Telephone

Road, Houston, Texas 77087.

       2.     Defendant, SENTRY INSURANCE is a foreign insurance company

licensed to transact insurance in the State of Texas with its principal place of business



                                           1
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 2 of 14



located at 1800 North point Drive, Stevens Point, WI 54481. Defendant may be served

with personal service by a process server, by serving its Attorney for Service, CT

Corporation System at 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.

                               STATUTORY AUTHORITY

        3.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        4.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                           VENUE

        5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        6.      Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        7.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.




                                                2
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 3 of 14



                                          FACTS

       8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. A windstorm struck South Texas on July 4, 2018 and caused damage

throughout the region. On or about July 4, 2018, Plaintiff’s property sustained damages

as a result of the windstorm.

       9.      Plaintiff submitted a claim to Defendant, SENTRY INSURANCE,

pursuant to the contract of insurance, for damages to the property as a result of the

windstorm and asked Defendant, SENTRY INSURANCE to honor its contractual

obligations and cover the cost of repairs to the property.

       10.     Defendant, SENTRY INSURANCE, accepted the Plaintiff’s claim and

assigned a claim number of 66F343083-228.

       11.     Defendant, SENTRY INSURANCE assigned independent adjuster, Jimmy

Heilander of Eberl Claim Services and engineer, Ian G. Ray of Evergreen Structures,

LLC to investigate and evaluate the claim.

       12.     Plaintiff then hired Richard Myers of OCRG Consultant Group, LLC to

inspect the property for damages from the windstorm, properly investigate and evaluate

the claim, and communicate with Defendant and its representatives regarding the claim.

       13.     Mr. Myers inspected the property on or about July 30, 2018 and found

covered wind damage to the roofs that allowed water to enter the interior.

       14.     Mr. Heilander of Eberl Claims Services performed an inspection in July

and determined that there were no wind or hail created openings in the roof surfaces or

perimeter of the building to have caused interior water infiltration. Thereafter on July 30,

2018, Defendant, SENTRY INSURANCE sent a letter stating that losses due to normal

wear and tear, seepage and faulty repairs were excluded and denying coverage.


                                              3
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 4 of 14



        15.     Mr. Ray of Evergreen Structures, LLC inspected Plaintiff’s property in

August 2018 and his findings mirrored the finding of the independent adjuster.

Thereafter, on August 29, 2018 Defendant, SENTRY INSURANCE, sent a denial letter

to Plaintiff’s public adjuster that was almost an exact duplicate of the denial letter sent to

the Plaintiff in July.

        16.     Even though the property had sustained extensive damages from the

storm, Mr. Heilander and Mr. Ray ignored wind created damages to the roof that allowed

water to enter and cause interior damages. Mr. Heilander and Mr. Ray completed results

oriented, unreasonable inspections, failed to document all the covered wind damages to

the property, ignored facts supporting coverage and improperly denied Plaintiff’s

damages.

        17.     Plaintiff did not agree with Mr. Heilander and Mr. Ray’s assessment of the

damages to its property.

        18.     Richard Myers determined that Plaintiffs’ property damages were grossly

undervalued by Mr. Heilander, Mr. Ray and SENTRY INSURANCE. Stevephen Lott of

Gulf South Construction Consultants, LLC inspected the property and determined that

there was wind damage to the roof and water damage that entered through wind created

openings. Mr. Lott provided an estimate of damages in the amount of $649,830.12.

        19.     Defendant, SENTRY INSURANCE relied upon Mr. Heilander and Mr.

Ray’s inaccurate and unreasonable reports to deny the Plaintiff’s damages. Furthermore,

Defendant, SENTRY INSURANCE failed to accept or deny coverage for the remaining

damages in writing within the statutory deadline.




                                              4
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 5 of 14



       20.     Based on the improper, inadequate, and incomplete investigation of

SENTRY INSURANCE, and its representatives, the Plaintiff received a denial of its

damages.

       21.     To date Plaintiff has yet to receive full payment on its windstorm claim.

       22.     Defendant, SENTRY INSURANCE ignored the information provided by

the Plaintiff and its public adjuster. Instead, Defendant, SENTRY INSURANCE chose

simply to only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports

which supported the results-oriented investigation and coverage decisions supporting

denial of Plaintiff’s claim.

       23.     Defendant, SENTRY INSURANCE failed to perform its contractual

obligation to compensate Plaintiff under the terms of the Policy.

   CAUSES OF ACTION AGAINST DEFENDANT, STATE FARM LLOYDS -
                COUNT I - BREACH OF CONTRACT

       24.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       25.     Plaintiff and Defendant SENTRY INSURANCE executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

location at 5206 Telephone Road, Houston, Texas. The policy provides coverage for the

peril of wind such as those sustained during the windstorm, among other perils.

       26.     All damages and loss to the Plaintiff’s property were caused by the direct

result of a peril for which Defendant SENTRY INSURANCE insured the Plaintiff,

pursuant to the policy herein, specifically, the perils of wind and rain.

       27.     Defendant, SENTRY INSURANCE sold the subject insurance policy to

Plaintiff insuring the subject insured property in its “as is” condition.



                                               5
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 6 of 14



       28.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during the

windstorm.

       29.     Plaintiff submitted a claim to Defendant, SENTRY INSURANCE

pursuant to the contract of insurance for damages as a result of high winds and rain that

occurred during the windstorm.

       30.     Plaintiff provided Defendant, SENTRY INSURANCE, with proper notice

of damage to the exterior and interior of the subject insured property.

       31.     Defendant, SENTRY INSURANCE ignored the information provided by

the public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.

       32.     SENTRY INSURANCE by and through its adjusters and representatives

have failed to properly evaluate the damages resulting from the covered cause of loss.

       33.     SENTRY INSURANCE by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the winds and water

damages to the subject property.

       34.     As of this date SENTRY INSURANCE by and through its adjusters and

representatives have failed to pay for the winds and water damages to Plaintiff’s property.

       35.     Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

       36.     Defendant, SENTRY INSURANCE, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust




                                              6
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 7 of 14



Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        37.       Defendant, SENTRY INSURANCE has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        38.       As of this date Defendant, SENTRY INSURANCE continues to be in

breach of the contract.

        39.       SENTRY INSURANCE ignored the information provided by Plaintiff and

its public adjuster during the handling of the claim and failed to indemnify Plaintiff for

the full amount of the covered damages.

        40.       SENTRY INSURANCE failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

        41.       The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.

      COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                           PRACTICES ACT

        42.       Each of the foregoing paragraphs is incorporated by reference in the

following.

        43.       Defendant SENTRY INSURANCE is an entity that is required to comply

with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s

conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

        1.        Misrepresenting a material fact or policy provision relating to coverage at

                  issue;



                                                7
Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 8 of 14



          a. Making an untrue statement of material fact. SENTRY INSURANCE

             through its agents, employees, or consultants prepared an estimate of

             damages that was misleading as to the value of damages to the subject

             property.


          b. Failing to state a material fact necessary to make other statements

             made not misleading, considering the circumstances under which the

             statements were made. SENTRY INSURANCE through its agents,

             employees, or consultants failed to advise Plaintiff that it failed to

             perform proper testing of the building and property in order to more

             accurately investigate and evaluate the damages resulting from the

             covered perils of wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. SENTRY

             INSURANCE through its agents, employees, or consultants advised

             Plaintiff and its public adjuster in a letters dated July 30, 2018 and

             August 29, 2018 that it had investigated and evaluated the damages to

             the subject property resulting from the July 4, 2018 windstorm and

             concluded its coverage determination, thereby misleading the Plaintiff

             to conclude that a proper and complete investigation had been

             performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had



                                       8
  Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 9 of 14



               become reasonably clear SENTRY INSURANCE failed to consider

               reports provided by Plaintiff and failed to utilize information in the reports

               that would support coverage of Plaintiff’s damages.


       3.      Failing to promptly provide a reasonable explanation of the basis in the

               policy, in relation to the facts or applicable law, for the insurer’s denial of

               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiff’s damages.


       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. SENTRY INSURANCE through its agents,

               employees, or consultants failed to request its employees, agents, or

               consultants to perform proper testing of the building at the subject insured

               property in order to properly evaluate the extent and value of damages

               resulting from the windstorm event of July 4, 2018.


       44.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the building and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and




                                              9
 Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 10 of 14



deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


        45.     Each of the foregoing paragraphs is incorporated by reference here fully.

        46.     Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

        47.     Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

        48.     Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

        49.     Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

additional delay of payment of the claim after having sufficient information to make

payment for such claim.

        50.     SENTRY INSURANCE ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make adequate

payment.

        51.     SENTRY INSURANCE, upon receipt of the Stevephen Lott report from

Plaintiff, had sufficient information to make full payment to Plaintiff for the damages, but

as of this date has failed to do so.



                                             10
 Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 11 of 14



                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       52.     Each of the foregoing paragraphs is incorporated by reference here fully.

       53.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       54.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       55.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       56.     SENTRY INSURANCE ignored the information provided by Plaintiff’s

public adjuster during the handling of the claim and did not make adequate payment.

       57.     SENTRY INSURANCE failed to make any payment after receipt of the

additional information from the public adjuster and Stevephen Lott, when SENTRY

INSURANCE knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       58.     Each of the foregoing paragraphs is incorporated by reference here fully.




                                              11
 Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 12 of 14



       59.     At all material times herein, Plaintiff was a “consumers” who purchased

insurance products and services from Defendant, SENTRY INSURANCE and the

products and services form the basis of this action.

       60.     Defendant SENTRY INSURANCE has violated the Texas Deceptive

Trade Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that Defendant SENTRY INSURANCE took
                  advantage of Plaintiff’s lack of knowledge, ability, experience,
                  and capacity to a grossly unfair degree, resulting in a gross
                  disparity between the consideration paid in the transaction and
                  the value received, all in violation of Chapters 541 and 542 of
                  the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.


                             KNOWLEDGE AND INTENT

       61.     Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                              DAMAGES AND PRAYER

       62.     WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complain

of Defendant SENTRY INSURANCE’s acts and omissions and pray that, Defendant be

cited to appear and answer and that upon a final trial on the merits, Plaintiff recover from

Defendant the following:




                                             12
 Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 13 of 14



        63.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        64.    For breach of contract by Defendant, SENTRY INSURANCE Y, Plaintiff

is entitled to regain the benefit of its bargain, which is the amount of the claims, together

with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        65.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, SENTRY INSURANCE, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages, mental anguish,

court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiff

asks for three (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section

541.152 et seq.

        66.    For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, SENTRY INSURANCE, Plaintiff is entitled to the amount of their claim, as

well as ten (10) percent interest per annum post judgment interest, together with

reasonable and necessary attorney’s fees, as allowed by law, and for any other further

relief, either at law or in equity, to which it may show itself to be justly entitled, pursuant

to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.

        67.    For violations of the common law duty of good faith and fair dealing by

Defendant, SENTRY INSURANCE, Plaintiff is entitled to actual damages, direct and

indirect consequential damages, mental anguish, and exemplary damages.




                                              13
 Case 4:19-cv-03687 Document 1 Filed on 09/27/19 in TXSD Page 14 of 14



       68.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, SENTRY INSURANCE, Plaintiff is entitled to actual damages,

which includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times its damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       69.     Plaintiff respectfully demands a trial by jury.



                                             Respectfully submitted,

                                             PANDIT LAW FIRM, L.L.C.


                                             BY: /s/ Phillip N. Sanov
                                             PHILLIP N. SANOV, Bar No. 17635950
                                             CARLA R. DELPIT, Bar No. 2248226
                                             One Galleria Tower
                                             2700 Post Oak Blvd., 21st Floor
                                             Houston, Texas 77056
                                             Telephone: (832) 583-5663
                                             Facsimile:      (504) 313-3820
                                             Email: psanov@panditlaw.com
                                                     cdelpit@panditlaw.com

                                             ATTORNEYS FOR PLAINTIFF
                                             KAYDEE INTERNATIONAL CORP
                                             d/b/a GOLFCREST TRUE VALUE
                                             HARDWARE




                                            14
